


EXHIBIT 10.33

 

INAMED CORPORATION

1999 DIRECTOR’S STOCK ELECTION PLAN

 

ARTICLE I

 

PURPOSE

 

The purpose of the Inamed Corporation 1999 Directors’ Stock Election Plan (the
“Plan”) is to allow members of the Board of Directors of Inamed Corporation the
opportunity to receive shares of common stock of the Company in lieu of cash
compensation owed to them as a result of their service on the Board.  The Plan
will provide a means by which Directors may elect to receive shares of Common
Stock with a Share Price equal to each Director’s compensation.

 

ARTICLE II

 

DEFINITIONS

 

The following capitalized terms used in the Plan shall have the respective
meanings set forth in this Article.

 

2.1      “Board” shall mean the Board of Directors of the Company.

 

2.2      “Common Stock” shall mean the Common Stock $0.1 par value of the
Company.

 

2.3      “Company” shall mean Inamed Corporation.

 

2.4      “Director’s Compensation” shall mean the aggregate quarterly cash
payments payable to a Director of the Company for his service as a Director,
including all payments for attendance at meetings of the Board.

 

2.5      “Distribution Date” shall mean the date upon which the Director’s
Compensation becomes due and payable.  Currently, Distribution Dates occur
quarterly on March 31, June 30, September 30 and December 31 of each year.

 

2.6      “Election Form” shall mean the form attached hereto as Exhibit A by
which Eligible Directors may elect to receive their Director’s Compensation in
the form of shares of Common Stock of the Company.

 

2.7      “Eligible Director” shall be any member of the Board of Directors of
the Company who is not a full- or part-time Employee of the Company.

 

2.8      “Initial Share Election” shall mean the completion, execution and
delivery by an Eligible Director of an Election Form to the Company.

 

 

--------------------------------------------------------------------------------


 

2.9      “Renewal Election Form” shall mean the form attached hereto as Exhibit
B by which Eligible Directors may elect to continue to receive their Director’s
Compensation in the form of shares of Common Stock of the Company for an
additional 12-month term.

 

2.10    “Renewal Share Election” shall mean the completion, execution and
delivery by an Eligible Director of a Renewal Election Form to the Company.

 

2.11    “Shares” shall mean shares of Common Stock.

 

2.12    “Share Price” shall mean the average closing price of a Share for the
ten business days prior to the Distribution Date as reported on the national
securities exchange on which such Shares are traded, or if the Shares are not
traded on a national securities exchange, Share Price shall be deemed to be the
average of the closing price of the Shares on the over-the-counter market for
the ten business days prior to the Distribution Date.

 

ARTICLE III

 

ELECTIONS

 

3.1      Election by Directors.  Upon receipt by the Company of a completed
Election Form, each Eligible Director shall receive during the period of such
election as provided below, in lieu of their Director’s Compensation, the number
of Shares of Common Stock equal to the amount of Director’s Compensation then
owed to such Eligible Director on such Distribution Date divided by the Share
Price.  Each Eligible Director delivering an Election Form shall receive his
Director’s Compensation in Shres for the following twelve (12) months. 
Thereafter, an Eligible Director may renew his Election Form in twelve (12)
month increments by submitting a Renewal Election Form to the Company.

 

3.2      Purchase Date.  Election Shares shall be deemed to have been received
by an Eligible Director on the Distribution Date.

 

ARTICLE IV

 

STOCK RESERVED FOR THE PLAN

 

A total of 50,000 shares of the Company’s Common Stock, $.01 par value per
share, shall be subject to the Plan.  The Shares of Common Stock subject to the
Plan shall consist of unissued shares or previously issued shares held by the
Company, and such number of Shares of Common Stock shall be and is hereby
reserved for such purpose.  Any of such Shares of Common Stock that may remain
unissued at the termination of the Plan shall cease to be reserved for the
purposes of the Plan, but until termination of the Plan the Company shall at all
times reserve a sufficient number of Shares of Common Stock to meet the
requirements of the Plan.

 

2

--------------------------------------------------------------------------------


 

ARTICLE V

 

GOVERNMENT AND OTHER REGULATIONS

 

5.1      Delivery of Shares.  The obligation of the Company to issue or transfer
and deliver Shares under the Plan shall be subject to all applicable laws,
regulations, rules, orders and approvals which shall then be in effect.

 

5.2      Securities Laws.  Notwithstanding any other provision in the Plan, no
Shares may be sold unless and until such Shares have been registered under the
Securities Act of 1933, as amended, and applicable state securities laws, or
are, in the opinion of counsel to the Company, exempt from such registration in
the United States.  The Company shall not be under any obligation to register
under applicable federal or state securities laws any Shares in order to permit
the sale of Shares, although the Company may in its sole discretion register
such Shares at such time as the Company shall determine.  Until such time as the
Company shall register the Shares, the Shares issued under the Plan shall bear
an appropriate restrictive legend restricting the transfer or pledge of such
Shares.

 

ARTICLE VI

 

TAX

 

The Company may make such provisions as it may deem appropriate, consistent with
applicable law, in connection with any Shares issued under the Plan with respect
to I.R.S. reporting requirements (including the filing and furnishing of Form
1099-MISC) and the withholding of any taxes (if applicable) or any other tax
matters.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.1      Amendment or Termination of the Plan.  The Board may at any time amend,
revise, suspend or terminate this Plan or the terms hereof.

 

7.2      Plan Expenses.  Any expenses in the administration of the Plan shall be
borne by the Company.

 

7.3      Governing Law.  The Plan has been adopted under the laws of the State
of Delaware.  The Plan and all matters related thereto, shall be governed by and
construed and enforceable in accordance with the laws of the State of Delaware
as it then exists.

 

7.4      Effectiveness.  The Plan shall become Effective upon approval by the
Board or a committee of the Board that is composed solely of two or more
Non-Employee Directors.

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

ELECTION FORM

 

To:          Inamed Corporation

5540 Ekwill Street, Suite D

Santa Barbara, California 93111

ATTENTION:  Assistant Secretary (fax:  805/692-5441)

 

Please be advised that, director of Inamed Corporation (the “Company”), pursuant
to the 1999 Director’s Stock Election Plan (the “Plan”), hereby elects to
receive his Director’s Compensation, as that term is defined in the Plan, in the
form of Shares of Common Stock of the Company.  I understand that as an initial
election, I shall not be able to change such election for a period of 12 months
following the date hereof.

 

I hereby represent to the Company that the Shares of the Company’s Common Stock
which shall be acquired by me pursuant to the Plan are being acquired for my
account for investment purposes and not with a view to the public resale or
distribution thereof and that I will not sell, transfer or otherwise dispose of
the securities except in compliance with the Securities Act of 1933, as amended,
or an exemption thereof.

 

 

 

 

 

Name

 

 

 

 

 

 

Date

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

RENEWAL ELECTION FORM

 

To:          Inamed Corporation

5540 Ekwill Street, Suite D

Santa Barbara, California 93111

ATTENTION:  Assistant Secretary (fax:  805/692-5441)

 

Please be advised that, director of Inamed Corporation (the “Company”), pursuant
to the 1999 Director’s Stock Election Plan (the “Plan”), hereby elects to
continue to receive his Director’s Compensation, as that term is defined in the
Plan, in the form of Shares of Common Stock of the Company.  I understand that
as an renewal election, I shall not be able to change such election for a period
of 12 months following the date hereof.

 

I hereby represent to the Company that the Shares of the Company’s Common Stock
which shall be acquired by me pursuant to the Plan are being acquired for my
account for investment purposes and not with a view to the public resale or
distribution thereof and that I will not sell, transfer or otherwise dispose of
the securities except in compliance with the Securities Act of 1933, as amended,
or an exemption thereof.

 

 

 

 

 

Name

 

 

 

 

 

 

Date

 

5

--------------------------------------------------------------------------------

